Citation Nr: 0104605	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1969 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In a January 
1992 rating decision, the RO denied the appellant's claim of 
service connection for sinusitis.  In a January 1993 rating 
decision, the RO denied his claim of service connection for 
residuals of a head injury, including headaches.  He 
disagreed with these determinations and this appeal ensued.  
The Board in May 1997 remanded the claims for additional 
development of the record.  After conducting this 
development, the RO has returned the case to the Board for 
appellate review.  

Additionally, in a January 1997 rating decision the RO denied 
the appellant's claim of service connection for post-
traumatic stress disorder (PTSD).  The RO subsequently 
granted service connection for PTSD in a July 1999 rating 
decision, with a 30 percent evaluation assigned.  The 
appellant disagreed with the evaluation assigned and 
perfected this appeal.  For these reasons, the issues for 
appellate review are as stated on the title page of this 
decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The evidence documented current findings of sinusitis and 
medical evidence linking those current findings to the 
appellant's active service.  

3.  The record is in conflict as to whether the veteran had a 
head injury during service and as to whether chronic 
headaches resulted from that injury.  

4.  Prior to November 7, 1996, the appellant's PTSD was 
manifested by no more tha definite social and industrial 
impairment.  

5.  On and after November 7, 1996, the appellant's PTSD was 
manifested by no more than definite social and industrial 
impairment, and by impaired memory and judgment and by 
disturbances of mood and motivation.  


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).  

2.  A headache disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304(d) (2000).  

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.125 to 
4.130, Diagnostic Code 9411 (1997 to 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.125 to 4.132, Diagnostic Code 9411 (1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Pertinent Law and Duty-to-Assist Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war, an organic disease of the nervous system manifest to a 
degree of 10 percent within one year from the date of 
termination of service is presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  To establish 
service connection, the evidence of record must include 
medical evidence of a current disorder, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current disorder 
to the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

When the appellant filed his claim, the relevant law and 
regulations required the appellant to submit competent 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  If he 
had, only then was VA required to assist him in the 
development of the facts pertinent to the claim and, 
thereafter, adjudicate the merits of the claim.  See Morton 
v. West, 12 Vet. App. 477, 485 (1999) (in the absence of a 
well-grounded claim, VA owed no duty to assist).  

Since the appellant perfected this appeal, this analysis has 
been extensively modified by the Veterans Claims Assistance 
Act of 2000.  Most significantly, the Act eliminated the 
well-grounded-claim requirement, imposed upon VA specific 
notification requirements, and revised VA's duty to assist 
the claimant in the development of the facts pertinent to the 
claim.  Pursuant to these provisions, VA must provide 
relevant application forms; provide notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim; assist the claimant in 
obtaining evidence necessary to substantiate the claim, 
including records in the control of the government; and 
provide a medical examination or obtain a medical opinion 
when necessary to make a decision.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
____ (2000) (to be codified as amended at 5102, 5103, 5103A).  

In this case, the appellant properly completed his 
application for the benefits herein at issue by filing 
statements claiming these benefits.  In February 1993 and 
March 2000 statements of the case, December 1993 and May 1997 
letters, and a July 1999 supplemental statement of the case, 
the RO informed the appellant of the evidence of record and 
the reasons for the adverse determinations, thereby also 
informing him of the evidence necessary to substantiate the 
claim.  The RO also obtained the service medical records and 
VA clinical records from the VA medical facilities identified 
by the appellant as holding relevant records concerning his 
claimed disabilities.  The RO afforded the appellant with VA 
examinations, most recently in May 1999, to determine the 
nature and etiology of the claimed sinusitis and head-injury 
residual disabilities, and the nature and severity of the 
service-connected PTSD symptomatology.  Based on this conduct 
by the RO, the Board finds that VA satisfied its duty to 
assist and, on appellate review, sees no areas in which 
further development may be fruitful.  

B.  Sinusitis

As for the initial element needed for establishing service 
connection, the record must include medical evidence of a 
current disorder.  Pond, 12 Vet. App. at 346.  The first 
showing of a nasal disorder was noted in January 1984 VA 
clinical records showing nasal congestion and a deviated 
nasal septum.  The appellant underwent septoplasty and 
electrocautery of both inferior turbinates at a VA hospital 
in July, with good results and with diagnoses of nasal septal 
deformity and hypertrophic turbinate.  VA clinical records 
from May to July 1986 reflected nasal stuffiness and 
vasomotor rhinitis.  VA examination in July 1992 revealed a 
history of chronic sinus difficulties and x-ray findings of 
thickening mucosa medical inferior both frontal sinuses.  VA 
computerized-tomography (CT) scan of the sinuses in August 
1992 showed opacification of the anterior air cells, 
sphenoethmoid recess, and frontoethmoid recess on the right 
side, essentially a nasal obstruction for which surgery was 
planned.  VA hospital, surgical, and clinical reports in 
September 1992 indicated that the appellant underwent 
bilateral inferior turbinectomy, bilateral endoscopic sinus 
surgery of the anterior ethmoid air cells bilaterally with 
opening of the ostial meatal complex bilaterally and 
septoplasty.  VA clinical records subsequently showed that 
the results looked good, well healed, and without problems.  
VA clinical records in April and August 1993 revealed an 
excellent result from September 1992 surgery, with no 
problems since septoplasty and the appellant breathing well.  
VA clinical records in June and August 1994 showed atypical 
rhinitis.  

These findings documented a continuing pattern of sinus 
symptomatology from about 1984.  On the most recent VA 
examination in May 1999, the examiner specifically noted the 
absence of sinusitis or sinus tenderness.  An x-ray revealed 
well-aerated sinuses.  The examiner's impression, though, was 
history of chronic sinusitis, doing much better since 
endoscopic surgery in 1992, with the only signs of disease a 
compartmentalized nasal valve secondary to a drooping nasal 
tip, which might cause a reduction in nasal air flow by 
approximately 10 to 15 percent.  Although the examiner 
specifically indicated the absence of sinusitis, the findings 
of a history of chronic sinusitis and of a compartmentalized 
nasal valve secondary to a drooping nasal tip constitutes 
medical evidence of a current disorder, thereby satisfying 
the initial element for service connection.  

Service connection also requires medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury.  
Id.  The service medical records are silent as to any 
sinusitis symptomatology.  On enlistment examination in 
September 1969, the appellant denied any history of sinusitis 
and the examiner reported a normal sinuses clinical 
evaluation.  The separation examination in October 1971 also 
revealed a normal sinuses clinical evaluation.  Thus, the 
service medical records prepared contemporaneous with service 
do not constitute medical evidence of in-service incurrence 
or aggravation of sinusitis.  However, the appellant 
testified at a hearing in November 2000 that he developed 
sinus difficulty during service, where he was treated by 
corpsmen with nasal spray.  As a layperson he can certainly 
provide an account of his own symptoms.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994).  The appellant's lay testimony in 
this case satisfies the second requirement for service 
connection.  

The third element needed to establish service connection is 
medical evidence linking the current disorder to the in-
service disease or injury.  Pond, 12 Vet. App. at 346.  As 
noted above, the evidence of record traces the appellant's 
sinus symptomatology to about 1984, about 13 years after he 
separated from service.  The key element of this case, 
therefore, is whether the record contains medical evidence of 
a nexus, or link, between service and the shown sinus 
symptomatology.  The appellant, in his November 2000 
testimony and in his other statements, alleged that there was 
such a link.  As a layperson, though, ostensibly untrained in 
medicine, his statements cannot constitute a medical opinion 
needed to satisfy this element of a service-connection claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(medical testimony must be provided by a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education).  The record includes a VA clinical record in 
September 1986, near the point where his documented symptoms 
began, indicating that he complained of nasal congestion 
since 1971.  Similarly, VA clinical records in June 1992 
showed recurrent chronic sinus disorder, which the examiner 
noted that the appellant said was related to service.  While 
these documents ostensibly link the current disorder to 
service, they do so as information simply recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner.  Without that medical enhancement, 
these VA clinical records cannot constitute competent medical 
evidence to satisfy the medical-nexus element.  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995). 

Most significantly in this case, the May 1999 VA examiner 
opined that the sinus problems began during active service 
and persisted after he separated from service.  This opinion 
was offered by a medical professional and directly addressed 
the third element of a service-connection claim.  It provides 
a medical rationale linking the current sinus disorder to the 
appellant's service, overcoming the 13 year gap between the 
end of the appellant's service in 1971 and the initial 
findings of sinusitis in 1984.  Based on this opinion and the 
appellant's testimony at his November 2000 hearing, it is the 
determination of the Board that the evidence supports the 
claim of entitlement to service connection for sinusitis.  

C.  Residuals of a Head Injury

The facts relevant to the claim seeking service connection 
for residuals of a head injury include the following:  

? On enlistment examination in September 1969, the 
appellant denied any history of a head injury.  The 
separation examination in October 1971 did not indicate 
a history of head injury or any residuals of a head 
injury.  However, an August 1970 service medical record 
entry indicated that the appellant suffered a minor 
shrapnel wound in the left arm, which a corpsman 
treated in the field.  In addition, when he was being 
treated for malaria in July 1971, he related among 
other symptoms that he "also had some headache and 
symptoms of lightheadedness."

? VA examination in February 1972, within one year of the 
appellant's separation from service, was silent as to 
any complaints, findings, or treatment of residuals of 
a head injury.  

? VA clinical records from September 1983 to September 
1986 indicated that the appellant complained of right-
sided headaches and that examiners diagnosed tension 
headaches and migraine headaches with a tension 
component.  In several entries, it was noted that the 
appellant stated these headaches had occurred since 
1970 or 1971 when he suffered a concussion while 
serving in Vietnam.  

? VA examination in July 1992 indicated that the 
appellant had probable right-sided migraine headaches 
intermittently since about 1970.  It was noted that the 
appellant was a poor historian.  

? VA clinical records from January 1993 to May 1996 
revealed the appellant's history of a head injury in 
Vietnam.  The entries showed his consistent complaints 
of intermittent headaches beginning in about 1970 or 
1971, and examiner's assessments of status post head 
injury in Vietnam, post-concussive headaches with 
cognitive deficit secondary to head trauma.  April 1993 
VA x-ray and magnetic resonance image (MRI) studies of 
the brain were negative and unremarkable, respectively.  

? VA examination in May 1999 revealed the examiner's 
opinion that the appellant never sustained a true head 
injury during service.  It was noted that the appellant 
stated he experienced two "sound" concussions.  In one 
episode, a grenade exploded near him, but he did not 
lose consciousness.  In another, a mortar fired near 
him when he was not wearing hearing protection, and the 
appellant stated he did lose consciousness for an 
undetermined amount of time.  He informed the examiner 
that his headaches began about two to three years 
later.  His headaches typically started over the right 
temple with subsequent pressure about the eye, 
throbbing and pounding, associated with some nausea and 
significant photophobia, but no vomiting.  The 
headaches lasted up to two hours, were more common in 
the summer when his body was warmer, and were relieved 
by ice packs.  The examiner reviewed the claims file, 
noting the history and findings as described above.  
The diagnoses included chronic headaches, type 
undetermined.  The examiner noted again that there was 
no evidence of direct head trauma, and opined that they 
were not related to service because the headaches began 
more than two years after the events of service and the 
records did not show any traumatic brain injury.  

? At a November 2000 hearing, the appellant testified 
that a grenade exploded hear the right side of his head 
during service, with resulting wounds to his left arm 
and side and subsequent headache residuals.  He 
indicated that a corpsman treated his wounds, but he 
was not sure whether the corpsman documented any 
treatment in a service medical record.  He stated he 
consistently consulted a service physician for 
treatment of residuals of this head injury, including 
headaches, until his separation from service.  He 
complained of current symptoms, including severe right-
sided headaches and pain in the back of the head.  He 
also indicated that physicians had told him that these 
headaches were related to his in-service head injury.  

The initial element of a service-connection claim requires 
medical evidence of a current disease or injury.  See Pond, 
12 Vet. App. at 346; Hickson, 12 Vet. App. at 253 (service 
connection requires, in part, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury).  
The May 1999 VA examination included a diagnosis of chronic 
headaches, type undetermined, thereby satisfying the initial 
service-connection element.  

The second element of a service-connection claim requires 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury.  Pond, 12 Vet. App. at 
346; Hickson, 12 Vet. App. at 253.  As the Board noted in its 
May 1997 Remand, during his service the appellant received 
the Purple Heart Medal, a decoration signifying he was 
wounded while engaged in combat with the enemy.  

In the case of any veteran who engaged in combat 
with the enemy in active service with a military, 
naval, or air organization of the United States 
during a period of war, campaign, or expedition, 
[VA] shall accept as sufficient proof of service-
connection of any disease or injury alleged to have 
been incurred in or aggravated by such service 
satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary.  The reasons for granting or denying 
service-connection in each case shall be recorded 
in full.  

38 U.S.C.A. § 1154(b).  See 38 C.F.R. § 3.304(d) 
(implementing regulation); Collette v. Brown, 82 F.3d 389, 
392-93 (Fed. Cir. 1996).  Section 1154(b) is not a statutory 
presumption leading directly to service connection for the 
appellant's alleged disability.  He must still meet his 
evidentiary burden with respect to service connection.  
Section 1154(b), though, considerably lightens his burden 
where he seeks benefits for an allegedly service-connected 
disease or injury incurred in, or aggravated by, combat 
service.  See Collette, 82 F.3d at 392.  

Section 1154(b) sets forth a three-step, sequential analysis.  
In the first two steps, it must be determined (1) whether the 
veteran has proffered satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
and (2) whether the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these inquiries are met, VA shall accept the veteran's 
evidence as sufficient proof of service-connection, even if 
no official record of such incurrence exists.  In effect, a 
factual presumption arises that the alleged injury or disease 
is service-connected.  Collette, 82 F.3d at 392-93.  This 
presumption, however, is rebuttable by presentation of clear 
and convincing evidence to the contrary.  Thus, the third 
step in the analysis requires VA to determine whether the 
record includes clear and convincing evidence to the 
contrary.  Id. at 393.  

The appellant argues that a grenade exploded near him during 
his service with some concussive effect, thereby causing a 
head injury currently manifested by a headache disorder.  VA 
clinical records from September 1983 to September 1986 and 
from January 1993 to July 1996 revealed his allegations of a 
head injury during service in Vietnam.  At his November 2000 
hearing, he testified that a grenade exploded near the right 
side of his head causing a concussive head injury.  These 
contentions are facially consistent with the circumstances of 
his service, because the record showed he was engaged in 
combat and the service medical records attested to his being 
wounded by grenade fragments.  From this, the Board can 
concluded that the appellant was very likely close to a 
grenade explosion.  

The basic question is whether there is clear and convincing 
evidence to rebut the presumption of the head injury leading 
to headaches.  There are two items that tend not to support 
the veteran's description of the relevant events.  He did not 
relate his headaches to his combat experiences until about 
eleven years after service.  In addition, the May 1999 VA 
examiner concluded that the appellant did not suffer a head 
injury during service.  Based on the appellant's description 
of the in-service events and review of the claims file, the 
examiner concluded that the appellant most likely described 
sound concussions rather than a true head injury.  The 
examiner supported this conclusion by noting that the 
appellant's own history of his disorder revealed the 
headaches did not arise until two or three years after he 
separated from service.   

As to the initial counter-argument, the absence of documented 
complaints for such a protracted period after service is 
consistent with the proposition that headaches were not a 
major problem during these years.   The lack of complaints, 
however, certainly does not establish that the veteran did 
not then have headaches.  Two elements, moreover, tend to 
weaken the significance of headache complaints.  The first is 
that the veteran did on at least one occasion raise this 
matter while he was on active duty.  Later, in May 1986, he 
associated his headaches, at least partially, to his episode 
of malaria.  Moreover, his statements to clinicians during 
the 1980s, when he unambiguously linked his headaches to 
service, tend to support continuity.  As his representative 
pointed out in her written statement of January 2001, these 
declarations were presented long before the adjudicative 
process began.  Accordingly,  I attach relatively minimal 
significance to the absence of documented complaints of 
headache in the post-service years.  

The opinion by the May 1999 examiner, however, is plainly 
adverse to the veteran.  If this were an appeal governed 
solely by the evidentiary standard set out at 38 U.S.C.A. 
§ 5107 (b), then to argue that the evidence for and against 
his claim was no worse than equivalent might be difficult.  
The burden rests with the government to show that the 
aggregate record clearly and convincingly rebuts the 
presumption of service connection.  It is perilous to second-
guess a medical specialist, but it appears that the examiner 
attached substantial weight to the reported absence of 
headaches for two to three years after service.  Elsewhere in 
the record, though, are the veteran's statements that he had 
headaches while he served, and on the one July 1971 
hospitalization for malaria, "headache" was indeed 
documented.  As I indicated earlier, the record is in 
conflict on the factual matter of the origin of the veteran's 
headaches.  Where the evidence on such a material fact 
conflicts, it is obviously not possible to conclude clearly 
and convincingly when headaches began, particularly when 
"every reasonable doubt" is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 1154 (b).   In this connection on a 
related sub-issue, a VA medical record dated January 9, 1993, 
contains an assessment of post concussion headaches.  A 
subsequent VA record of May 18, 1993, reflects an impression 
of post concussion syndrome post Vietnam.   The aggregate 
record does comprise conflicting opinions on whether the 
veteran had a concussion in service.

I conclude that this recent medical opinion rests in 
substantial part on a less than indisputable--or at least 
debatable-- factual premise.   I also conclude that that same 
opinion's disaffirmation of an in-service concussion is 
countered by other competent evidence.  Thus, I fail to find 
that this record meets the high burden of clearly and 
convincingly demonstrating that the veteran's headaches stem 
from events unrelated to his combat service in the Republic 
of Vietnam.   



II.  Increased Evaluation for PTSD Claim

A.  Background and Pertinent Law and Regulations

In a July 1999 rating decision, the RO granted the 
appellant's claim of service connection for PTSD, assigning 
it a 30 percent evaluation.  The RO based this determination 
on the facts shown in the record, which indicated that the 
appellant engaged in combat with the enemy, as evidenced by 
his receipt of the Purple Heart Medal; that VA medical 
professionals in the 1990s documented PTSD and psychotic 
symptoms; and that the May 1999 VA examination report 
included a diagnosis of PTSD based upon his combat 
experiences.  He here seeks a higher evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the claim, or 
the evidence is in equipoise, the claim will be granted.  A 
claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as the claim herein at 
issue, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  On the other hand, where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim for 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  See 
Proscelle, 2 Vet. App. at 631-32 (in a claim for increased 
rating, appellant claims the disability has increased in 
severity since a prior final decision).  In such claims, the 
present level of disability is of primary concern; although a 
review of the recorded history of a disability is required to 
make a more accurate evaluation, past medical reports do not 
have precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

On November 7, 1996, during the pendency of this appeal, VA 
amended the schedular criteria relevant to evaluating the 
severity of PTSD.  61 Fed. Reg. 52,695 (October 8, 1996).  
Before that date, the VA Schedule for Rating Disabilities 
called for the following rating levels with respect to 
psychoneurotic disorders:

        The attitudes of all contacts except the most 
intimate are            		100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  See also 
38 C.F.R. §§ 4.125 to 4.131 (1996).  

Words such as "mild", "considerable" and "severe" are 
not defined in VA Schedule for Rating Disabilities.  See 
38 C.F.R. Part 4 (1996).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6 (1996).  The use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1996).  

The term "definite" is qualitative rather than 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
It is, though, possible to quantify the degree of impairment 
that would lead to an award at the 30 percent level.  Cox v. 
Brown, 6 Vet. App. 459, 461 (1994).  "Definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree", representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§ 3.101 (1996).  

The 1996 revision of the PTSD criteria in the VA Schedule for 
Rating Disabilities updated the portion of the rating schedule 
addressing mental disorders, ensured it used current medical 
terminology and unambiguous criteria, and reflected medical 
advances.  61 Fed. Reg. 52,695 (October 8, 1996).  On and 
after November 7, 1996, the pertinent provision read as 
follows:  

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   

38 C.F.R. § 4.130, Diagnostic Code 9411 (1997 to 2000).  See 
also 38 C.F.R. §§ 4.2, 4.6, 4.125 to 4.129 (1997 to 2000).  

Where the regulation changes after a claim is filed but 
before the administrative appeal process is concluded, the 
version most favorable to appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It may be necessary 
for the Board to separately apply the pre- and post-amendment 
version of the regulation to the facts of the case in order 
to determine which provision is more favorable.  If the 
amended regulation is more favorable to the appellant, then 
the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
disability for periods from and after the effective date of 
the amendment.  The Board should apply the prior version of 
the regulation to rate the disability for any period 
preceding the effective date of the amendment.  VA O.G.C. 
Prec. Op. 3-2000 (Apr. 10, 2000).  The Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  Id.; see 
38 U.S.C.A. § 7104(a).  

B.  Facts

VA clinical records in January 1993 revealed the appellant's 
complaints of mood fluctuations.  He denied any legal or 
substance abuse problems, any family problems, and any 
treatment.  Examination revealed appellant to have 
appropriate affect and dress.  He was cooperative, alert, and 
oriented, with steady mood and normal speech.  He denied 
hallucinations and stated he sometimes thought of hurting 
himself, but did not have an intention or plan.  He denied 
homicidal ideation.  The provisional diagnosis was 
somatization disorder.  

VA clinical records in September 1994 noted the appellant 
expressed recurrent thoughts about Vietnam.  He denied 
avoidance, but reported he could not get too close to others.  
He indicated he had irritability, aggressiveness, startle 
response, occasional survivor's guilt, and a history of 
marital difficulty.  

VA clinical records in April 1995 reflected complaints of 
memory loss and reduced energy and concentration.  The 
assessment was rule out depression and PTSD.  

VA clinical records in August and September 1995 repeated the 
diagnosis of PTSD and also noted mood and anxiety disorders, 
schizoaffective traits, dysthymia, and depression.  

VA clinical records on November 15, 1996 indicated the 
appellant worked as a steelworker and lived alone.  He 
complained of blackout-type episodes related to his Vietnam 
experiences, intermittent sleep, and difficulty managing his 
anger, which he controlled by avoiding difficulties.  He 
reported drinking three to four cans of beer daily to help 
him relax after work.  He strongly denied a substance abuse 
or dependence problem.  He denied feeling hopeless or 
depressed, lonely, worthless, suicidal, or homicidal, and 
denied any psychiatric problems other than difficulties with 
his memory.  Examination revealed his affect remained 
unchanged whatever the subject discussed, such as when 
discussing his war experiences and when expressing anger.  
The assessments included somatoform disorder, hypoactive 
sexual desire disorder, rule out secondary to alcohol use, 
and personality disorder.  

VA clinical records July 1997 indicated that the appellant 
enrolled in a therapy program for treatment of depressive and 
PTSD symptoms, including nightmares, decreased recollection, 
isolation, and crowd avoidance.  It was noted that the 
appellant had recurring thoughts of shooting a young girl and 
a man yelling "surrender".  The diagnosis was PTSD and 
depression.  The Global Assessment of Functioning (GAF) score 
was 60/65.  

VA examination in May 1999 indicated that the appellant 
complained of dreams about Vietnam, considerable 
irritability, and difficulty sleeping and concentrating.  He 
stated he wanted to hunt, but imagined himself a sniper 
instead, which precipitated flashbacks.  He also noted that 
he felt considerable guilt because he tripped a wire 
launching a grenade that injured or killed men in his unit.  
He reflected that he had recurrent thoughts about his 
experiences in Vietnam.  He stated that once, after service 
when he was helping a police officer, he pointed a weapon at 
a burglary suspect and would have pulled the trigger, but for 
the police officer's direction not to fire.  He indicated 
that he worked for a company using heavy equipment in 
construction jobs, but had never been fired from a job.  He 
reported being married and divorced twice and currently 
living alone.  He indicated he is in contact with his mother 
and sister, has two friends, and attends church regularly.  
He had some legal difficulties 12 to 13 years earlier, but 
none since, and he denied any history of drug abuse.  He 
stated that he did have some difficulty with alcohol, which 
he gave up.  Mental status examination indicated the 
appellant to be cooperative, with euthymic and full mood 
appropriate to his expressed thoughts, no lability of affect, 
and a sense of humor.  His thought process was coherent, and 
he was without signs of psychotic illness or suicidal or 
homicidal ideation.  
The diagnosis was chronic PTSD caused by combat stress.  His 
GAF score was 65.  

The appellant testified at a November 2000 hearing before the 
undersigned Member of the Board.  He stated he stayed away 
from others, sought to be alone, remaining moving at work to 
avoid recurring thoughts and increased anxiety, and had 10 to 
20 jobs since his return from Vietnam, most of which ended 
due to his frustration and rage.  He reflected that events 
progressed until everything aggravated him.  He noted he was 
married and divorced twice, and now lived near his mother and 
sister.  He revealed depression, dreams several times per 
week, little self-esteem, some suicidal ideation, some 
friends, and short-term memory impairment affecting 
mathematics abilities required for employment.  He indicated 
he enjoyed hunting alone, but had difficulty being in the 
woods because of recollections of his service in Vietnam.  He 
also discussed the difficulty he had opening emotionally to 
women, including his former spouses and the May 1999 VA 
examiner, saying they could not understand what he went 
through.  

C.  Analysis

With respect to the period prior to November 7, 1996, the 
Board must apply the old version of the PTSD criteria to the 
facts relevant to the period.  Those criteria permit a 50 
percent evaluation, the next schedular criteria above 30 
percent, if the evidence showed he was considerably impaired 
in establishing or maintaining effective or favorable 
relationships with people, and if it showed a reduction in 
reliability, flexibility, and efficiency levels so as to 
produce considerable industrial impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 9411 (1996).  The relevant evidence, 
including the January 1994, September 1994, April 1995, and 
August to September 1995 VA clinical records were silent as 
to any specific interference with employment caused by the 
PTSD symptomatology, and noted only marital difficulties as a 
social impairment (which is contemplated by the criteria for 
the currently assigned 30 percent evaluation).  The January 
1993 VA clinical records attributed his symptoms to 
somatization disorder and revealed no other psychiatric 
diagnoses.  The September 1994 and April 1995 VA clinical 
records indicated some PTSD symptomatology, such as 
irritability, aggressiveness, startle response, survivor's 
guilt, recurrent thoughts of Vietnam, and reduced energy and 
concentration, but nothing specifically impairing social and 
industrial adaptability.  Similarly, the August and September 
1995 VA clinical records diagnosed PTSD, but left no 
impression as to social and industrial impairment.  The 
appellant in his November 2000 testimony alleged interference 
in his employment, by reduced memory and increased anxiety 
and frustration.  The medical documents over the course of 
the appeal, though, outweigh the appellant's contentions 
advanced more recently.  Because these documents, comprising 
the evidence of record prior to November 7, 1996, did not 
show considerable social and industrial impairment prior to 
that date, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 30 percent for 
PTSD.  

With respect to the period on and after November 7, 1996, the 
Board must apply the relevant facts to both the old and the 
new versions of Diagnostic Code 9411.  Whichever application 
yields the most favorable outcome dictates the evaluation to 
be assigned.  As for the old version of the criteria, the 
November 15, 1996 VA clinical records indicated the appellant 
worked as a steelworker and denied any psychiatric 
difficulties.  Evaluation revealed an unchanging affect and 
diagnoses of various psychiatric disorders other than PTSD.  
Although he lived by himself, that alone does not indicate 
that he could not establish or maintain social relationships 
to a considerable extent.  Most importantly, the clinical 
record entries did not suggest he had such reductions in 
efficiency, reliability, or flexibility as to cause 
considerable industrial impairment.  

The VA clinical records in July 1997 revealed increased 
psychiatric symptomatology over that reported in November 
1996.  For example, the appellant enrolled in a therapy 
program and experienced nightmares, isolation, crowd 
avoidance, and other PTSD symptoms.  While indicative of 
definite social and industrial impairment, the criteria for 
the currently assigned 30 percent evaluation, these symptoms 
did not connote considerable impairment.  This conclusion is 
supported by the GAF score of 60/65 noted in the clinical 
records, which referred to a range of symptoms, from "some 
mild symptoms" or "some difficulty in social, occupational, 
and school functioning . . . , but generally functioning 
pretty well, has some meaningful interpersonal 
relationships" to "moderate symptoms" or "moderate 
difficulty in social, occupational, or school functioning . . 
. ."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The 
assignment of this GAF score in July 1997 does not correspond 
to considerable impairment required for an evaluation in 
excess of 30 percent.  

As for the May 1999 VA examination, this report also noted 
various PTSD symptoms, including difficulty sleeping and 
concentrating, flashbacks, survivor's guilt, marriage 
difficulties, and considerable irritability.  However, the 
examination report also indicated he had good family 
relations, attended church regularly, socialized with 
friends, was employed, and had never been fired from a job.  
The criteria for a 50 percent evaluation required evidence of 
considerable social and industrial impairment, but his 
employment, relationships, and GAF score of 65 (signifying 
some mild symptoms) do not equate with the criteria for an 
evaluation in excess of 30 percent.  See DSM-IV, at 32 
(defining a GAF score of 65).  

The appellant's testimony in November 2000, though, points to 
a more severe disability picture.  He stated he had held up 
to 20 jobs, all of which were impacted by his anxiety and 
frustration difficulties.  He noted marital and other social 
problems resulting from his PTSD symptoms, and described 
panic attacks and intimacy problems not recorded in the 
available medical evidence.  While his testimony appears more 
severe than the facts laid out in the remainder of the 
record, it is the record that must prevail.  The evidence 
documented the symptoms experienced and the treatment 
received at the time, contemporaneous with the events.  The 
appellant's testimony, at points inconsistent with the other 
evidence of record, is simply outweighed by this other 
evidence.  Therefore, it is the determination of the Board 
that, on and after November 7, 1996, the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
pursuant to the criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

The new version of the criteria requires, for a 50 percent 
evaluation, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1997 to 2000).  The November 1996 VA clinical 
records indicated that the appellant's affect remained 
unchanged regardless of the matter discussed, but did not 
suggest that the affect was flattened.  The May 1999 
similarly noted full range of motion and no lability of 
affect, without any reference to flattened affect.  These 
documents, as well as the July 1997 VA clinical records, were 
silent as to any circumstantial, circumlocutory, or 
stereotyped speech, any panic attacks, or any difficulty in 
understanding complex commands.  Nor did this evidence reveal 
any impaired abstract thinking; in fact, the May 1999 VA 
examination indicated that his thought processes were 
coherent.  These facts do not correspond to the new criteria 
for a 50 percent evaluation.  

The evidence, though, did document impaired memory and a 
suggestion of impaired judgment.  The November 1996 VA 
clinical records noted the appellant's complaints of memory 
difficulties, the July 1997 VA clinical records showed his 
complaints of decreased recollection, and the May 1999 VA 
examination reflected his complaints of difficulty 
concentrating.  Moreover, the May 1999 VA examination also 
revealed the appellant's recollection of nearly shooting 
someone while assisting a police officer, which could be 
construed as poor or impaired judgment.  The record also 
indicated that the appellant, in November 1996, had 
difficulty controlling his anger.  The record showed 
depression, nightmares, isolation, and crowd avoidance in 
July 1997, and irritability, guilt, and flashbacks in May 
1999.  These facts support findings that the appellant's PTSD 
caused impaired memory and judgment and resulted in 
irritability and difficulty controlling his anger.  

However, the May 1999 examiner reported the appellant to be 
cooperative and without psychotic illness.  The GAF scores 
were 60/65 in July 1997 and 65 in May 1999, thereby 
suggesting some mild or moderate symptomatology.  See DSM-IV, 
at 32 (defining GAF scores of 60 and 65 as manifesting some 
mild and moderate symptomatology, respectively).  This score, 
coupled with the absence of any evidence suggesting flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, and impaired abstract thinking, outweigh the 
evidence indicating the appellant had some impairment of 
memory and judgment, and disturbances of motivation and mood, 
such as depression.  Moreover, none of the appellant symptoms 
appeared to cause any impairment in his employability - he 
remained employed throughout the period applicable to this 
claim without indication of lost days or reduced workload due 
to his PTSD symptomatology.  

The appellant's testimony in November 2000, as discussed 
above, suggests greater disability severity.  He noted panic 
attacks and short-memory impairment and disturbances of mood 
and motivation, all of which adversely affected his social 
and industrial life.  But also as noted above, these 
contentions arose after several years of VA clinical 
evaluations and examinations that revealed little in the way 
of symptoms he experienced and the treatment he received over 
the past several years, documented in the record, outweigh 
the later allegations of increased severity.  Therefore, it 
is the determination of the Board that, on and after November 
7, 1996, the preponderance of the evidence is against an 
evaluation in excess of 30 percent pursuant to the criteria 
of 38 C.F.R. § 4.130, Diagnostic Code 9411 (1997 to 2000).  


ORDER

Entitlement to service connection for sinusitis is granted.  

Entitlement to service connection for headaches, residuals of 
a head injury, is granted.  

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 


